                                  Case 20-11981-BLS                     Doc 1       Filed 08/23/20           Page 1 of 23



Fill in this information to identify your case:


United States Bankruptcy Court for the:

DISTRICT OF DELAWARE

Case number (if known)                                                        Chapter       11
                                                                                                                                Check if this an
                                                                                                                                amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                            04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                North American Lifting Holdings, Inc.

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                       Mailing address, if different from principal place of
                                                                                                    business

                                  925 S. Loop West
                                  Houston, TX 77054
                                  Number, Street, City, State & ZIP Code                            Number, Street, City, State & ZIP Code

                                  Harris                                                            Location of principal assets, if different from principal
                                  County                                                            place of business

                                                                                                    Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)       www.tntcrane.com


6.   Type of debtor                       Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                          Partnership (excluding LLP)
                                          Other. Specify:




 Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
     26717976.1
                                       Case 20-11981-BLS                 Doc 1         Filed 08/23/20              Page 2 of 23
Debtor    North American Lifting Holdings, Inc.                                                         Case number (if known)
          Name


7.   Describe debtor's business         A. Check one:
                                             Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                             Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                             Railroad (as defined in 11 U.S.C. § 101(44))
                                             Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                             Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                             Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                             None of the above

                                        B. Check all that apply
                                            Tax-exempt entity (as described in 26 U.S.C. §501)
                                             Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                             Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                        C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                           See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                             532412

8.   Under which chapter of the         Check one:
     Bankruptcy Code is the
                                             Chapter 7
     debtor filing?
                                             Chapter 9

     A debtor who is a “small                Chapter 11. Check all that apply:
     business debtor” must check                                  The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     the first sub-box. A debtor as                               noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     defined in § 1182(1) who
                                                                  $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     elects to proceed under                                      operations, cash-flow statement, and federal income tax return or if any of these documents do not
     subchapter V of chapter 11                                   exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     (whether or not the debtor is
     a “small business debtor”)                                   The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
     must check the second                                        debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
     sub-box.                                                     proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                  balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                  any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                                  A plan is being filed with this petition.
                                                                  Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                  accordance with 11 U.S.C. § 1126(b).
                                                                  The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                  Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                  Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                  (Official Form 201A) with this form.
                                                                  The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                             Chapter 12

9.   Were prior bankruptcy                  No
     cases filed by or against
     the debtor within the last 8           Yes
     years?
     If more than 2 cases, attach a
     separate list.                               District                                 When                                  Case number
                                                  District                                 When                                  Case number

10. Are any bankruptcy cases                No
    pending or being filed by a
    business partner or an                  Yes
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor     SEE ATTACHED SCHEDULE A                                         Relationship
                                                  District                                 When                              Case number, if known


 Official Form 201                            Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                page 2
     26717976.1
                                 Case 20-11981-BLS                      Doc 1      Filed 08/23/20            Page 3 of 23
Debtor   North American Lifting Holdings, Inc.                                                    Case number (if known)
         Name




11. Why is the case filed in     Check all that apply:
    this district?
                                       Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                       preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                       A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or           No
    have possession of any
    real property or personal        Yes Answer below for each property that needs immediate attention. Attach additional sheets if needed.
    property that needs
    immediate attention?                    Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                  It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                            Where is the property?
                                                                             Number, Street, City, State & ZIP Code
                                            Is the property insured?
                                                No


                                            Yes.         Insurance agency
                                                         Contact name
                                                         Phone


         Statistical and administrative information

13. Debtor's estimation of       .        Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.
                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of              1-49                                            1,000-5,000                                25,001-50,000
    creditors
                                     50-99                                           5001-10,000                                50,001-100,000
     (on a consolidated basis)       100-199                                         10,001-25,000                              More than 100,000
                                     200-999

15. Estimated Assets                 $0 - $50,000                                    $1,000,001 - $10 million                   $500,000,001 - $1 billion
     (on a consolidated basis)       $50,001 - $100,000                              $10,000,001 - $50 million                  $1,000,000,001 - $10 billion
                                     $100,001 - $500,000                             $50,000,001 - $100 million                 $10,000,000,001 - $50 billion
                                     $500,001 - $1 million                           $100,000,001 - $500 million                More than $50 billion

16. Estimated liabilities            $0 - $50,000                                    $1,000,001 - $10 million                   $500,000,001 - $1 billion
     (on a consolidated basis)        $50,001 - $100,000                             $10,000,001 - $50 million                  $1,000,000,001 - $10 billion
                                     $100,001 - $500,000                             $50,000,001 - $100 million                 $10,000,000,001 - $50 billion
                                     $500,001 - $1 million                           $100,000,001 - $500 million                More than $50 billion




 Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
    26717976.1
                                  Case 20-11981-BLS                   Doc 1        Filed 08/23/20             Page 4 of 23
Debtor   North American Lifting Holdings, Inc.                                                     Case number (if known)
         Name



         Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      08/23/2020
                                                  MM / DD / YYYY


                             X   /s/ Michael Appling, Jr.                                                 Michael Appling, Jr.
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   Chief Executive Officer




18. Signature of attorney    X   /s/ Edmon L. Morton                                                       Date 08/23/2020
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Edmon L. Morton
                                 Printed name

                                 Young Conaway Stargatt & Taylor, LLP
                                 Firm name

                                 1000 North King Street, Wilmington, Delaware 19801
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     (302) 571-6600                Email address      emorton@ycst.com

                                 3856 (Delaware)
                                 Bar number and State




 Official Form 201                        Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                    page 4
    26717976.1
                        Case 20-11981-BLS          Doc 1     Filed 08/23/20      Page 5 of 23




                                                   SCHEDULE A

                             Pending Bankruptcy Cases Filed by Affiliated Entities

                 On the date hereof, each of the related entities listed below (collectively, the “Debtors”),
         including the debtor in this chapter 11 case, filed a petition in the United States Bankruptcy Court
         for the District of Delaware (the “Court”) for relief under chapter 11 of title 11 of the United States
         Code, 11 U.S.C. §§ 101-1532. Contemporaneously with the filing of their voluntary petitions, the
         Debtors filed a motion requesting that the Court jointly administer their chapter 11 cases for
         administrative purposes only.

                                            Company                              Tax ID #

                         TNT Crane & Rigging, Inc.                          XX-XXXXXXX
                         North American Lifting Holdings, Inc.              XX-XXXXXXX
                         FR TNT Holdings LLC                                XX-XXXXXXX
                         FR TNT Holdings II Corp.                           XX-XXXXXXX
                         Southway Crane & Rigging, LLC                      XX-XXXXXXX
                         Southway Crane & Rigging – Columbia, LLC           XX-XXXXXXX




26869275.1
                            Case 20-11981-BLS            Doc 1      Filed 08/23/20        Page 6 of 23




                                  IN THE UNITED STATES BANKRUPTCY COURT
                                       FOR THE DISTRICT OF DELAWARE

                                                                     §
           In re:                                                    §      Chapter 11
                                                                     §
           TNT CRANE & RIGGING, INC., et al.,1                       §
                                                                     §      Case No. 20-_______(__)
                                         Debtors.                    §
                                                                     §      (Joint Administration Requested)
                                                                     §
                                                                     §
                                                                     §

                          CONSOLIDATED CORPORATE OWNERSHIP STATEMENT
                          AND LIST OF EQUITY INTEREST HOLDERS PURSUANT TO
                            BANKRUPTCY RULES 1007(a)(1) 1007(a)(3), AND 7007.1

                    Pursuant to Rules 1007(a)(1), 1007(a)(3), and 7007.1 of the Federal Rules of Bankruptcy

           Procedure, the above-captioned debtors and debtors in possession (each, a “Debtor” and

           collectively, the “Debtors”) hereby state as follows:

                    1.      Debtor FR TNT Holdings LLC (“TNT Holdings”) is the indirect or direct parent
                            of each Debtor. TNT Holdings is 100% owned by non-Debtor FR TNT Allison
                            Corp.

                    2.      Debtor FR TNT Holdings II Corp (“TNT Holdings II”) is 100% owned by TNT
                            Holdings.

                    3.      Debtor North American Lifting Holdings, Inc. (“N. Am. Lifting Holdings”) is
                            90% owned by TNT Holdings II and 10% owned by TNT Holdings.

                    4.      A list of Debtor N. Am. Lifting Holdings’ equity interest holders, their addresses,
                            and the nature of their equity interests is attached hereto as Exhibit A.




           1
             The Debtors in the Chapter 11 Cases, along with the last four digits of each Debtor’s United States federal tax
           identification number, are: TNT Crane & Rigging, Inc. (0026); North American Lifting Holdings, Inc. (4231); FR
           TNT Holdings LLC (1879); FR TNT Holdings II Corp. (7614); Southway Crane & Rigging, LLC (6621) and
           Southway Crane & Rigging – Columbia, LLC (5463). The mailing address for each of the Debtors is 925 S. Loop
           West, Houston, Texas 77054.


26718282.3
        26718
282.3
                  Case 20-11981-BLS      Doc 1       Filed 08/23/20   Page 7 of 23




             5.   Debtor TNT Crane & Rigging, Inc. is 100% owned by N. Am. Lifting Holdings.

             6.   Debtors Southway Crane & Rigging, LLC and Southway Crane & Rigging –
                  Columbia, LLC are each 100% owned by TNT Crane & Rigging, Inc.




                                                 2



26718282.3
                        Case 20-11981-BLS   Doc 1      Filed 08/23/20   Page 8 of 23




                                             EXHIBIT A

                                                                   Nature of Equity    Ownership
                    Name                     Address
                                                                      Interests        Percentage

                                        925 S. Loop West
           FR TNT HOLDINGS II CORP.                                 Common Stock          90%
                                        Houston, TX 77054

                                        925 S. Loop West
             FR TNT HOLDINGS LLC                                    Common Stock          10%
                                        Houston, TX 77054




26718282.3
        26718
282.3
                                               Case 20-11981-BLS                                    Doc 1              Filed 08/23/20                          Page 9 of 23

Fill in this information to identify the case:
  Debtor name: TNT Crane & Rigging Inc., et al.                                                                                                                                                        □ Check if this is an amended filing
  United States Bankruptcy Court for the: District of Delaware
  Case number (if known): ________________

Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims and Are Not Insiders                                                                                                                             12/15

A list of creditors holding the 30 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11
U.S.C. § 101(31). Also, do not include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor among the holders of the 30 largest unsecured claims.


Name of creditor and complete mailing address, including    Name, telephone number, and email address of         Nature of the claim(for example, Indicate if claim is contingent,   Amount of unsecured claim
zip code                                                    creditor contact                                     trade debts, bank loans,         unliquidated, or disputed          If the claim is fully unsecured, fill in only unsecured
                                                                                                                 professional services, and                                          claim amount. If claim is partially secured, fill in total
                                                                                                                 government contracts)                                               claim amount and deduction for value of collateral or


                                                                                                                                                                                     Total claim, if   Deduction for value
                                                                                                                                                                                     partially         of collateral or
                                                                                                                                                                                     secured           setoff              Unsecured Claim
                                                            IPFS CORPORATION
             IPFS CORPORATION                               1055 BROADWAY, 11TH FLOOR
1            1055 BROADWAY, 11TH FLOOR                      PHONE: 877‐674‐3076                                  Insurance                                                                                                           $640,961.95
             KANSAS CITY, MO 64105                          FAX:
                                                            EMAIL:


                                                            SG EQUIPMENT FINANCE USA CORP
             SG EQUIPMENT FINANCE USA CORP
                                                            480 WASHINGTON BLVD, 24TH FLOOR
             ATTN: EILEEN GOH
2                                                           PHONE:                                               RPO                                                                                                                 $475,000.00
             480 WASHINGTON BLVD, 24TH FLOOR
                                                            FAX:
             JERSEY CITY, NJ 7310
                                                            EMAIL: us‐sgef‐account‐inquiry@socgen.com


                                                            ANDERSON MACHINERY COMPANY
             ANDERSON MACHINERY COMPANY                     P.O BOX 4806
3            P.O BOX 4806                                   PHONE:                                               RPO                                                                                                                 $444,702.37
             CORPUS CHRISTI, TX 78469‐4806                  FAX:
                                                            EMAIL: cmitchell@amcotx.com
                                                            ERNST AND YOUNG US LLP
             ERNST AND YOUNG US LLP                         200 PLAZA DRIVE SUITE 2222
4            200 PLAZA DRIVE SUITE 2222                     PHONE: 713‐750‐1500                                  AP Trade                                                                                                            $304,416.83
             SECAUCUS, NJ 07094                             FAX:
                                                            EMAIL:
                                                            STONEBRIAR COMMERCIAL FINANCE
             STONEBRIAR COMMERCIAL FINANCE                  PO BOX 874052
5            PO BOX 874052                                  PHONE:                                               RPO                                                                                                                 $279,983.77
             KANSAS CITY, MO 64187‐4052                     FAX:
                                                            EMAIL: billing@stonebriarcf.com


                                                            NATIONS BUILDERS INSURANCE SERVICES, INC.
             NATIONS BUILDERS INSURANCE SERVICES, INC.
                                                            PHONE:
6            2859 PACES FERRY ROAD                                                                               Insurance                                                                                                           $184,495.00
                                                            FAX:
             ALTANA, GA 30339
                                                            EMAIL: dsperry@nbis.com


                                                            ENCINA EQUIPMENT
             ENCINA EQUIPMENT
                                                            83 WOOSTER HEIGHTS ROAD, SUITE 125
             JAMES GIAQUINTO
7                                                           PHONE: 475‐289‐7805                                  RPO                                                                                                                 $143,917.91
             83 WOOSTER HEIGHTS ROAD, SUITE 125
                                                            FAX:
             DANBURY, CT 06810
                                                            EMAIL: jgiaquinto@encinacapital.com

                                                            DE LAGE LANDEN
             DE LAGE LANDEN                                 P.O. BOX 41602
8            P.O. BOX 41602                                 PHONE: 800‐736‐0220                                  RPO                                                                                                                 $124,461.78
             PHILADELPHIA, PA 19101‐1602                    FAX:
                                                            EMAIL:
                                                            LANDSTAR INWAY INC
             LANDSTAR INWAY INC                             12793 COLLECTIONS CENTER DRIVE
9            12793 COLLECTIONS CENTER DRIVE                 PHONE: 800‐872‐9400                                  AP Trade                                                                                                            $121,718.40
             CHICAGO, IL 60693                              FAX:
                                                            EMAIL:
                                                            ACME TRUCK LINE INC
             ACME TRUCK LINE INC                            MSC‐410683‐ P.O BOX 415000
10           MSC‐410683‐ P.O BOX 415000                     PHONE: 504‐368‐2510                                  AP Trade                                                                                                            $113,900.00
             NASHVILLE, TN 37241                            FAX:
                                                            EMAIL:
                                                            J A M DISTRIBUTING CO
             J A M DISTRIBUTING CO                          P.O. BOX 201978
11           P.O. BOX 201978                                PHONE: 409‐832‐8502                                  AP Trade                                                                                                             $97,340.32
             DALLAS, TX 75320‐1978                          FAX:
                                                            EMAIL:
                                                            ACCIONA WINDPOWER NORTH AME
             ACCIONA WINDPOWER NORTH AME                    155 FAWCETT DRIVE
12           155 FAWCETT DRIVE                              PHONE:                                               Customer                                                                                                             $83,500.00
             WEST BRANCH, IA 52358                          FAX:
                                                            EMAIL:
                                                            LITTLER MEDELSON PC
             LITTLER MEDELSON PC                            PO BOX 207137
13           PO BOX 207137                                  PHONE: 800‐264‐1031                                  AP Trade                                                                                                             $77,975.85
             DALLAS, TX 75320‐7137                          FAX:
                                                            EMAIL:
                                                            EXACT CRANE & EQUIPMENT CORP
             EXACT CRANE & EQUIPMENT CORP
                                                            28985 AMBINA DRIVE
             LUISA KELLY
14                                                          PHONE:                                               RPO                                                                                                                  $65,700.38
             28985 AMBINA DRIVE
                                                            FAX:
             SOLON, OH 44139
                                                            EMAIL: lukelly@exactcrane.com
Debtor: TNT Crane Rigging Inc., et al.
                                              Case 20-11981-BLS                                  Doc 1            Filed 08/23/20                        Page 10 of 23                                Case number (if known) __________

Name of creditor and complete mailing address, including   Name, telephone number, and email address of     Nature of the claim(for example, Indicate if claim is contingent,   Amount of unsecured claim
zip code                                                   creditor contact                                 trade debts, bank loans,         unliquidated, or disputed          If the claim is fully unsecured, fill in only unsecured
                                                                                                            professional services, and                                          claim amount. If claim is partially secured, fill in total
                                                                                                            government contracts)                                               claim amount and deduction for value of collateral or


                                                                                                                                                                                Total claim, if   Deduction for value
                                                                                                                                                                                partially         of collateral or
                                                                                                                                                                                secured           setoff              Unsecured Claim
                                                           JAGUAR FUELING SERVICES LLC
             JAGUAR FUELING SERVICES LLC                   PO BOX 4356 DEPT 409
15           PO BOX 4356 DEPT 409                          PHONE: 844‐524‐3835                              AP Trade                                                                                                             $65,336.29
             HOUSTON, TX 77210‐4356                        FAX:
                                                           EMAIL:
                                                           LIFT SOURCE MACHINERY
             LIFT SOURCE MACHINERY
                                                           109 N POST OAK LN STE 400
             JUSTIN LEPOTEN
16                                                         PHONE:                                           RPO                                                                                                                  $64,081.70
             109 N POST OAK LN STE 400
                                                           FAX:
             HOUSTON, TX 77024
                                                           EMAIL: justin@lsmcrane.com
                                                           MAZZELLA LIFTING COMPANIES
             MAZZELLA LIFTING COMPANIES                    PO BOX 637435
17           PO BOX 637435                                 PHONE: 440‐239‐7000                              AP Trade                                                                                                             $63,783.31
             CINCINNATI, OH 45263                          FAX:
                                                           EMAIL:
                                                           UTILITY TRAILER SALES SOUTHEAST TEXAS INC
             UTILITY TRAILER SALES SOUTHEAST TEXAS INC     PO BOX 24399
18           PO BOX 24399                                  PHONE: 713‐674‐8000                              AP Trade                                                                                                             $63,067.32
             HOUSTON, TX 77229                             FAX:
                                                           EMAIL:
                                                           VERIZON WIRELESS SERVICES LLC
             VERIZON WIRELESS SERVICES LLC                 P.O. BOX 660108
19           P.O. BOX 660108                               PHONE: 800‐922‐0204                              Utilities                                                                                                            $53,675.00
             DALLAS, TX 75266                              FAX:
                                                           EMAIL:
                                                           BRIDGESTONE AMERICAS TIRE OPERATIONS LLC
             BRIDGESTONE AMERICAS TIRE OPERATIONS LLC      PO BOX 730026
20           PO BOX 730026                                 PHONE: 615‐937‐3434                              AP Trade                                                                                                             $51,863.85
             DALLAS, TX 75373‐0026                         FAX:
                                                           EMAIL:
                                                           LIEBHERR CRANES INC
             LIEBHERR CRANES INC                           PO BOX 603928
21           PO BOX 603928                                 PHONE: 757‐245‐5251                              AP Trade                                                                                                             $50,788.52
             CHARLOTTE, NC 28260‐3928                      FAX:
                                                           EMAIL:
                                                           ELITE PIPING AND CIVIL LTD
             ELITE PIPING AND CIVIL LTD
                                                           225 S. 16TH STREET
             ATTN: ACCTS PAYABLE
22                                                         PHONE:                                           Customer                                                                                                             $50,418.75
             225 S. 16TH STREET
                                                           FAX:
             LA PORTE, TX 77571
                                                           EMAIL:
                                                           XTRA LEASE
             XTRA LEASE                                    PO BOX 219562
23           PO BOX 219562                                 PHONE:                                           AP Trade                                                                                                             $50,221.60
             KANSAS CITY, MO 64121‐9562                    FAX:
                                                           EMAIL: naelwin@xtra.com
                                                           TEREX GLOBAL GMBH
             TEREX GLOBAL GMBH                             62352 COLLECTIONS CENTER DR.
24           62352 COLLECTIONS CENTER DR.                  PHONE:                                           RPO                                                                                                                  $50,042.75
             CHICAGO, IL 60693                             FAX:
                                                           EMAIL: JEANNA@HMS1.NET
                                                           MOTIVA ENTERPRISES LLC
             MOTIVA ENTERPRISES LLC                        PORT ARTHUR REFINERY‐SERVICES PO BOX 4679
25           PORT ARTHUR REFINERY‐SERVICES PO BOX 4679     PHONE:                                           Customer                                                                                                             $46,319.92
             HOUSTON, TX 77210‐4679                        FAX:
                                                           EMAIL:

                                                           PRECISION TRANSMISSION INC
             PRECISION TRANSMISSION INC                    159 DISCOVERY DRIVE
26           159 DISCOVERY DRIVE                           PHONE:                                           AP Trade                                                                                                             $43,957.51
             COLMAR, PA 18915                              FAX:
                                                           EMAIL:

                                                           ILAND INTERNET SOLUTIONS CORPORATION
             ILAND INTERNET SOLUTIONS CORPORATION
                                                           PHONE:
27           125 N LOOP W 8TH FLOOR                                                                         AP Trade                                                                                                             $43,383.44
                                                           FAX:
             HOUSTON, TX 77008
                                                           EMAIL:

                                                           DEUTSCHE LEASING USA INC
             DEUTSCHE LEASING USA INC                      190 SOUTH LASALLE STREET SUITE 2150
28           190 SOUTH LASALLE STREET SUITE 2150           PHONE: 312‐345‐0690                              RPO                                                                                                                  $36,662.45
             CHICAGO, IL 60603                             FAX:
                                                           EMAIL:


                                                           ALLEGIANCE FINANCIAL GROUP INC
             ALLEGIANCE FINANCIAL GROUP INC
                                                           PO BOX 8490
             LINDSEY FREUND
29                                                         PHONE:                                           RPO                                                                                                                  $36,615.56
             PO BOX 8490
                                                           FAX:
             CAROL STREAM, IL 60197‐8490
                                                           EMAIL: lindsey.freund@AFG2000.com

                                                           H E EQUIPMENT SERVICES INC
             H E EQUIPMENT SERVICES INC                    P.O. BOX 849850
30           P.O. BOX 849850                               PHONE: 800‐400‐7016                              AP Trade                                                                                                             $33,917.53
             DALLAS, TX 75284‐9850                         FAX:
                                                           EMAIL:




Official Form 204                                                    Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unecured Claims                                                                         Page 2
               Case 20-11981-BLS           Doc 1      Filed 08/23/20      Page 11 of 23

                                                                                       Execution Version

                                 ACTION BY WRITTEN CONSENT
                                           OF THE
                                    AUTHORIZING BODIES
                                           OF THE
                                    TRANSACTION PARTIES


                                             August 23, 2020

         One or more of the undersigned, as set forth on the signature pages hereof, acting pursuant to the
applicable statutory and other legal requirements for each of the entities listed in Annex I attached hereto
(each, a “Transaction Party”), constitute all of the directors, executive committee members, members,
managers or applicable representatives (each, an “Authorizing Body”) required by applicable law and the
applicable Transaction Party’s organizational documents (the “Applicable Requirements”) to act for each
such Transaction Party, and each and all of the undersigned, acting in accordance with the authority
contained in the Applicable Requirements, waiving all notice, do hereby consent to and adopt the
resolutions set forth on Exhibit A attached hereto and authorize the taking of actions specified therein
without a meeting, by written consent (this “Consent”) by each Transaction Party, and all such
authorizations of actions by any Transaction Party hereunder shall include actions taken by such
Transaction Party on behalf of itself and (if applicable) as a shareholder, member, managing member or
other type of representative, whether similar to or different from the foregoing, with the power, alone or
together with other such representatives, to take action on behalf of, or to bind, another person.

        This Consent may be executed in counterparts and all counterparts so executed shall constitute one
Consent for each applicable Transaction Party, notwithstanding that all directors, members or applicable
representatives of each Authorizing Body are not signatories to the original or the same counterpart.

        IN WITNESS WHEREOF, the undersigned have duly executed this Consent as of the date first
written above.

                                  [Counterpart Signature Sheets follow]
               Case 20-11981-BLS          Doc 1      Filed 08/23/20     Page 12 of 23



                               COUNTERPART SIGNATURE SHEET

Attached to and forming a part of the Action by Written Consent of the Authorizing Body of the
following entity:      FR TNT HOLDINGS LLC



                                               By:
                                                        Name: Michael Appling, Jr.
                                                        Title: Member


                                               By:
                                                        Name: Gary Reaves
                                                        Title: Member




                          [Signature Page to Action by Written Consent]
               Case 20-11981-BLS          Doc 1      Filed 08/23/20     Page 13 of 23




                               COUNTERPART SIGNATURE SHEET

Attached to and forming a part of the Action by Written Consent of the Authorizing Body of the
following entity:      FR TNT HOLDINGS II CORP.



                                               By:
                                                        Name: Michael Appling, Jr.
                                                        Title: Director


                                               By:
                                                        Name: Gary Reaves
                                                        Title: Director


                                               By:
                                                        Name: Jonathan Foster
                                                        Title: Director




                          [Signature Page to Action by Written Consent]
                    Case 20-11981-BLS           Doc 1      Filed 08/23/20   Page 14 of 23




                                         COUNTERPART SIGNATURE SHEET

Attached to and forming a part of the Action by Written Consent of the Authorizing Body of the
following entity:      FR TNT HOLDINGS II CORP.



                                                     By:
                                                              Name: Michael Appling, Jr.
                                                              Title: Director


                                                     By:
                                                              Name: Gary Reaves
                                                              Title: Director




                                                     By:
                                                              Name: Jonathan Foster
                                                              Title: Director




                                   [Signature Page to Action by Written Consent]
Error! Unknown document property name.
               Case 20-11981-BLS          Doc 1      Filed 08/23/20     Page 15 of 23




                               COUNTERPART SIGNATURE SHEET

Attached to and forming a part of the Action by Written Consent of the Authorizing Body of the
following entity:      NORTH AMERICAN LIFTING HOLDINGS, INC.




                                               By:
                                                        Name: Michael Appling, Jr.
                                                        Title: Director




                          [Signature Page to Action by Written Consent]
               Case 20-11981-BLS          Doc 1      Filed 08/23/20     Page 16 of 23




                               COUNTERPART SIGNATURE SHEET

Attached to and forming a part of the Action by Written Consent of the Authorizing Body of the
following entity:      TNT CRANE & RIGGING, INC.



                                               By:
                                                        Name: Michael Appling, Jr.
                                                        Title: Director


                                               By:
                                                        Name: Gary Reaves
                                                        Title: Director




                          [Signature Page to Action by Written Consent]
               Case 20-11981-BLS          Doc 1      Filed 08/23/20     Page 17 of 23




                               COUNTERPART SIGNATURE SHEET

Attached to and forming a part of the Action by Written Consent of the Authorizing Body of the
following entities:    SOUTHWAY CRANE & RIGGING—COLUMBIA, LLC

                       SOUTHWAY CRANE & RIGGING, LLC



                                               By: TNT Crane & Rigging, Inc., their Sole Member


                                               By:
                                                        Name: Michael Appling, Jr.
                                                        Title: Chief Executive Officer




                          [Signature Page to Action by Written Consent]
           Case 20-11981-BLS      Doc 1   Filed 08/23/20    Page 18 of 23




                                     ANNEX I

                             TRANSACTION PARTIES


FR TNT Holdings LLC                           Delaware limited liability company
FR TNT Holdings II Corp.                      Delaware corporation
North American Lifting Holdings, Inc.         Delaware corporation
TNT Crane & Rigging, Inc.                     Texas corporation
Southway Crane & Rigging, LLC                 Georgia limited liability company
Southway Crane & Rigging—Columbia, LLC        South Carolina limited liability company
                Case 20-11981-BLS            Doc 1      Filed 08/23/20       Page 19 of 23



                                                EXHIBIT A:

                                          WRITTEN CONSENT

        Each applicable Transaction Party is herein referred to as the “Company”.

Overview

                 WHEREAS, the Authorizing Body, after consulting with management and the Company’s
legal and financial advisors, and considering all alternatives, including the strategic alternatives available
to the Company and the Company’s cash flow, liquidity and general financial condition, and having
considered the Company’s obligations under that certain restructuring support agreement dated as of August
3, 2020, has deemed it advisable and in the best interests of the Company and its stakeholders that the
Company seek relief under the provisions of Chapter 11 of Title 11 of the United States Code (the
“Bankruptcy Code”), as taking such action presents the best opportunity to maximize the Company’s
enterprise value, and to authorize any Authorized Person (as defined below) to take such other actions with
respect thereto or contemplated thereby as shall be authorized in the following resolutions, and such other
actions as they may deem appropriate to effect such transactions and these resolutions.

                 WHEREAS, it is proposed that the Company enter into a new debtor in possession facility
(the “DIP Facility”) along with certain associated documents and consummate the transactions
contemplated therein and thereby (collectively, the “DIP Facility Transactions”) with the agent and the
lenders party thereto (the “DIP Parties”); and

                WHEREAS, in furtherance of the foregoing, the Authorizing Body desires to approve the
following resolutions.

                                   Commencement of Chapter 11 Cases

                 NOW THEREFORE, BE IT RESOLVED, that the Authorizing Body, after consulting with
management and the Company’s legal and financial advisors, has deemed it advisable and in the best
interests of the Company and its stakeholders that petitions be filed by the Company seeking relief under
the provisions of Chapter 11 of Title 11 of the Bankruptcy Code in the United States Bankruptcy Court for
the District of Delaware (the “Bankruptcy Court”); and

                  RESOLVED, that any Authorized Person be, and each hereby is, authorized, empowered,
and directed to execute and file in the name and on behalf of the Company all petitions, schedules, motions,
lists, applications, pleadings, and other papers in the Bankruptcy Court, and, in connection therewith, to
engage and retain all assistance by legal counsel, accountants, financial advisors, investment bankers and
other professionals, and to take and perform any and all further acts and deeds which such Authorized
Person deems necessary, proper, or desirable in connection with the Company’s Chapter 11 cases (the
“Chapter 11 Cases”), including, without limitation, negotiating, executing, delivering and performing any
and all documents, agreements, certificates and/or instruments in connection with the transactions and
professional retentions set forth in these resolutions, with a view to the successful prosecution of the Chapter
11 Cases.

                                      Debtor-in-Possession Financing

              RESOLVED, that the Company as a debtor and a debtor in possession under Chapter 11
of the Bankruptcy Code, shall be, and hereby is, authorized to: (a) enter into, perform under, and
consummate the DIP Facility and the DIP Facility Transactions with the DIP Parties, including without
               Case 20-11981-BLS            Doc 1     Filed 08/23/20       Page 20 of 23



limitation, borrowings thereunder on such terms substantially consistent with those presented to the
Authorizing Body on or prior to the date hereof and as may be further approved, modified or amended by
any Authorized Person, as may be reasonably necessary or desirable for the continuing conduct of the affairs
of the Company; (b) provide indemnities, pay related fees and grant security interests (including
superpriority priming first lien security interests) in and liens and mortgages on some, all or substantially
all of the Company’s assets, in such case, as may be deemed necessary or desirable by any Authorized
Person in connection with the DIP Facility Transactions; and

                  RESOLVED, that: (a) any Authorized Person be, and each hereby is, authorized and
directed in the name of, and on behalf of the Company, as debtor and debtor in possession, to take such
actions and execute, acknowledge, deliver and verify such agreements, certificates, instruments, guaranties,
notices and any and all other documents as any Authorized Person may deem necessary or appropriate to
consummate or facilitate the DIP Facility Transactions, including any credit agreement, fee letter or term
sheet (collectively, the “DIP Facility Documents”); (b) DIP Facility Documents containing such provisions,
terms, conditions, covenants, warranties and representations as may be deemed necessary or desirable by
any Authorized Person are hereby approved; and (c) the actions of any Authorized Person taken pursuant
to this resolution, including the execution, acknowledgement, delivery and verification of all agreements,
certificates, instruments, guaranties, notices and other documents, shall be conclusive evidence of the
Authorizing Body’s approval thereof and the necessity or desirability thereof.

                      Plan, Disclosure Statement and Restructuring Documents

                 RESOLVED, that the Company, as a debtor and a debtor in possession under Chapter 11
of the Bankruptcy Code, shall be, and hereby is, authorized to: (a) execute and file with the Bankruptcy
Court a Chapter 11 plan having terms substantially consistent with those presented to the Authorizing Body
on or prior to the date hereof and as may be further approved, modified or amended by any Authorized
Person, as may be reasonably necessary or desirable for the continuing conduct of the affairs of the
Company and its subsidiaries (the “Plan”), the associated disclosure statement (the “Disclosure
Statement”), and any other associated documents and solicitation material, and pursue and take all actions
necessary or desirable in furtherance of the transactions contemplated therein as may be further approved,
modified or amended by any Authorized Person, or as may be reasonably necessary or desirable for the
continuing conduct of the affairs of the Debtor Entities and their subsidiaries (the “Restructuring
Transactions”); and (b) pay related fees and expenses as may be deemed necessary or desirable by any
Authorized Person in connection with the Plan or Disclosure Statement and the Restructuring Transactions;
and

                 RESOLVED, that: (a) any Authorized Person be, and each hereby is, authorized and
directed in the name of, and on behalf of the Company, as a debtor and a debtor in possession, to take such
actions and execute, acknowledge, deliver and verify the Plan and Disclosure Statement, and such
agreements, certificates, notices and any and all other documents as any Authorized Person may deem
necessary or appropriate in connection with the Plan, the Disclosure Statement and any other related
documents, including any engagement letters, commitment letters, fee letter or other documents in
connections with the incurrence of indebtedness contemplated thereby (the “Restructuring Documents”)
and the Restructuring Transactions; (b) the Restructuring Documents containing such provisions, terms,
conditions, covenants, warranties and representations as may be deemed necessary or desirable by any
Authorized Person are hereby approved; (c) any Authorized Person shall be, and hereby is, authorized and
directed in the name of, and on behalf of the Company, as a debtor and a debtor in possession, to authorize
counsel to draft, file and seek approval of the Restructuring Documents, including approval of the
Disclosure Statement and confirmation of the Plan; and (d) the actions of any Authorized Person taken
pursuant to this resolution, including the execution, acknowledgement, delivery and verification of all
Restructuring Documents and all related agreements, certificates, instruments, guaranties, notices and other
                Case 20-11981-BLS            Doc 1     Filed 08/23/20       Page 21 of 23



documents, shall be conclusive evidence of such Authorized Person’s approval thereof and the necessity or
desirability thereof.

                                        Retention of Professionals

                 RESOLVED, that any Authorized Person be, and each hereby is, authorized and directed
in the name and on behalf of the Company to engage the law firm Simpson Thacher & Bartlett LLP as
general bankruptcy counsel to represent and assist the Debtor Entities in carrying out their duties under the
Bankruptcy Code or in the Chapter 11 Cases and to take any and all actions to advance the Debtor Entities’
rights and obligations in the Chapter 11 Cases, the Restructuring Transactions and all related matters, and
any such prior actions are hereby ratified in their entirety;

                 RESOLVED, that any Authorized Person be, and each hereby is, authorized and directed
in the name and on behalf of the Company to engage the law firm of Young Conaway Stargatt & Taylor,
LLP as Delaware bankruptcy counsel to represent and assist the Debtor Entities in carrying out their duties
under the Bankruptcy Code or in the Chapter 11 Cases and to take any and all actions to advance the Debtor
Entities’ rights and obligations in the Chapter 11 Cases, the Restructuring Transactions and all related
matters, and any such prior actions are hereby ratified in their entirety;

                 RESOLVED, that any Authorized Person be, and each hereby is, authorized and directed
in the name and on behalf of the Company to engage Prime Clerk LLC, as claims and noticing agent and
administrative advisors in connection with the Chapter 11 Cases, the Restructuring Transactions and all
related matters, and any prior actions taken in connection therewith are hereby ratified in their entirety;

                RESOLVED, that any Authorized Person be, and each hereby is, authorized and directed
in the name and on behalf of the Company to engage Miller Buckfire & Co., LLC as advisor in connection
with the Chapter 11 Cases, the Restructuring Transactions and all related matters, and any prior actions
taken in connection therewith are hereby ratified in their entirety;

                RESOLVED, that any Authorized Person be, and each hereby is, authorized and directed
in the name and on behalf of the Company to engage FTI Consulting, Inc., as consultant in connection with
the Chapter 11 Cases, the Restructuring Transactions and all related matters, and any prior actions taken in
connection therewith are hereby ratified in their entirety;

                RESOLVED, that any Authorized Person be, and each hereby is, authorized and directed
in the name and on behalf of the Company to engage any other professionals to assist the Debtor Entities
in carrying out their duties under the Bankruptcy Code or in the Chapter 11 Cases, the Restructuring
Transactions and all related matters and to take any and all actions to advance the Debtor Entities’ rights
and obligations; and

                 RESOLVED, that any Authorized Person be, and each hereby is, authorized and directed
in the name and on behalf of the Company to execute appropriate retention agreements, pay appropriate
retainers, and cause to be filed appropriate applications for authority to retain the services of the foregoing
professionals as necessary.

                                            General Resolutions

                RESOLVED, that any officer of the Company, each acting as an authorized person of the
Company, and in the name and on behalf of the Company (each, an “Authorized Person”), is hereby
authorized to take all actions such Authorized Person deems necessary or appropriate to cause the
Company’s subsidiaries, including the Debtor Entities, to take all actions such Authorized Person deems
                Case 20-11981-BLS             Doc 1      Filed 08/23/20        Page 22 of 23



necessary or appropriate to commence and pursue the Restructuring Transactions, the Restructuring
Documents, Chapter 11 Cases, and to pursue, complete, and consummate the DIP Facility Transactions
(including the provision of guarantees and the grant of security interests under the DIP Facility) and, in
each case, all related matters, and to execute, deliver and file all such further documents, certificates, notices
or instruments as may be required or as such Authorized Person may deem necessary or appropriate in
furtherance of or in connection with each of the foregoing resolutions and to effectuate fully the purposes
and intent thereof; and further, that it be, and it is hereby, confirmed that all such actions taken by such
Authorized Persons are taken by such Authorized Persons as representatives of the Company and not in
their personal capacity

                  RESOLVED, that any Authorized Person be, and each hereby is, authorized to take all
actions such Authorized Person deems necessary or appropriate to pursue the Restructuring Transactions,
the Restructuring Documents, Chapter 11 Cases, and to pursue, complete, and consummate the DIP Facility
Transactions and, in each case, all related matters, and to execute, deliver and file all such further
documents, certificates, notices or instruments as may be required or as such Authorized Person may deem
necessary or appropriate in furtherance of or in connection with each of the foregoing resolutions and to
effectuate fully the purposes and intent thereof;

                 RESOLVED, that any and all actions previously taken by any Authorized Person in
furtherance of the transactions and matters authorized or contemplated by the foregoing resolutions be, and
they hereby are, ratified, approved and confirmed in all respects and that said actions shall have the same
force and effect as if they were taken with the prior approval of the Authorizing Body;

                 RESOLVED, that the omission from these resolutions of any agreement, document or other
arrangement contemplated by any of the agreements, documents or instruments described in the foregoing
resolutions or any action to be taken in accordance with any requirement of any of the agreements,
documents or instruments described in the foregoing resolutions shall in no manner derogate from the
authority of the Authorized Person, or any officer of the Company acting at their direction, to take all actions
necessary, desirable, advisable or appropriate to consummate, effectuate, carry out or further the
transactions contemplated by, and the intent and purposes of, the foregoing resolutions;

                  RESOLVED, that the Company is hereby authorized to cause each of its direct and indirect
subsidiaries, if any, to take all other actions and incur all other obligations as the Company may deem
necessary in connection with the consummation of the Restructuring Transactions; and

                RESOLVED, that any officer of the Company is hereby authorized to certify and deliver,
to any person to whom such certification and delivery may be deemed necessary or appropriate in the
opinion of such officer, a true copy of the foregoing resolutions.
                                    Case 20-11981-BLS                       Doc 1        Filed 08/23/20           Page 23 of 23




 Fill in this information to identify the case:

 Debtor name         North American Lifting Holdings, Inc.

 United States Bankruptcy Court for the:            District of Delaware

 Case number (if known)
                                                                                                                                  Check if this is an
                                                                                                                                  amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                         12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration    Consolidated Corporate Ownership Statement and List of Equity Interest
                                                                         Holders

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          08/23/20                           X    /s/ Michael Appling, Jr.
                                                                     Signature of individual signing on behalf of debtor

                                                                     Michael Appling, Jr.
                                                                     Printed name

                                                                     Chief Executive Officer
                                                                     Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy

26820170.1
